               Case 3:20-mj-71144-MAG Document 9 Filed 08/25/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARJA-LIISA OVERBECK (CABN 261707)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6809
 7        FAX: (415) 436-7234
          mari.overbeck@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 20-mj-71144-MAG
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   SAMIR GRAY,                                      )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On August 14, 2020, Samir Gray was charged by criminal complaint with dealing firearms
20 without a license, in violation of Title 18 United States Code Section 922(a)(1)(A).

21           This matter came before the Court on August 25, 2020 for a detention hearing. The defendant
22 was present and represented by Candis Mitchell, Esq. Assistant United States Attorney Marja-Liisa

23 (Mari) Overbeck appeared for the government. The government moved for detention, and the defendant

24 opposed. At the hearing, counsel submitted proffers and arguments regarding detention.

25           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
26 the record, the Court finds by a preponderance of the evidence that no condition or combination of

27 conditions will reasonably assure the appearance of the person as required, and by clear and convincing

28 evidence that no condition or combination of conditions will reasonably assure the safety of any other

     [PROPOSED] DETENTION ORDER                      1
     20-mj-71144-MAG
                 Case 3:20-mj-71144-MAG Document 9 Filed 08/25/20 Page 2 of 3




 1 person and the community. Accordingly, the defendant must be detained pending trial in this matter.

 2          The present order supplements the Court’s findings and order at the detention hearing and serves

 3 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 4 Section 3142(i)(1). As noted on the record, the Court finds by a preponderance of the evidence that no

 5 condition or combination of conditions will reasonably assure the appearance of the defendant as

 6 required, including because (1) when law enforcement attempted to arrest the defendant on August 12,

 7 2020, his initial reaction was to flee, and he did flee at a high rate of speed to evade arrest; (2) the

 8 defendant was on probation at the time of the alleged offense conduct, demonstrating that he is not

 9 amenable to supervision; (3) the defendant has no viable bail resources; and (4) the defendant’s mother,

10 who the defendant proposed as surety/custodian, has a long criminal record. Further, as noted on the

11 record, the Court finds by clear and convincing evidence that no condition or combination of conditions

12 will reasonably assure the safety of any other person and the community because the defendant’s

13 criminal history includes a conviction for a violent assault in 2017, and although that assault was

14 committed while the defendant was a juvenile, the defendant’s juvenile conduct is relevant because his

15 actions took place in the recent past. Further, as noted, the defendant was on probation at the time of the

16 current alleged offense, which is also an indicator of danger to the community and the inability of

17 release conditions to mitigate that danger. These findings are made without prejudice to the defendant’s

18 right to seek review of defendant’s detention, or file a motion for reconsideration if circumstances

19 warrant it.

20          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

21          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

22 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

23 sentences or being held in custody pending appeal;

24          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

25 and

26          3.      On order of a court of the United States or on request of an attorney for the government,

27 the person in charge of the corrections facility in which the defendant is confined shall deliver the

28 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

     [PROPOSED] DETENTION ORDER                        2
     20-mj-71144-MAG
             Case 3:20-mj-71144-MAG Document 9 Filed 08/25/20 Page 3 of 3




 1 court proceeding.

 2 ///

 3 ///

 4         IT IS SO ORDERED.

 5

 6 DATED: August __,
                 25 2020                           ________________________
                                                   HON. THOMAS S. HIXSON
 7
                                                   United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER           3
     20-mj-71144-MAG
